Mobton, J.
The only contract between the parties was contained in the letters set forth in the bill of exceptions. The letter of the plaintiff is merely an acceptance of the proposition in the letters written by the defendant. Both the letters of the defendant were duly received by the plaintiff, and we must look to them to ascertain the contract of the parties. The proposition of the defendant is, “ I am ready to offer yon a foreman’s situation at these works as soon as you may get here, pay $1500 per year.” This can only be construed as an agreement to employ the plaintiff upon his arrival at Chicopee. It is not an agreement to pay him the expenses of his removal to Chicopee, or compensation for the time consumed in such removal. Such being the contract, we are of opinion that the learned judge who presided at the tria, erred in admitting evidence of the cost of his removal and the value of his time consumed therein, and in instructing the jury that they should consider these elements in assessing damages.
*497The plaintiff is entitled to recover compensation for the injury and loss caused by the defendant’s breach of contract. Croucher v. Oakman, 3 Allen, 185. The breach complained of was the refusal of the defendant to employ him on his arrival at Chicopee ; but the expenses of his removal were incurred before the contract took effect; they were to be paid by the plaintiff, and were not incurred in part performance of the contract.
All that the plaintiff can claim is that he should be placed in as good a condition as he would have been in if the contract had been performed. But the ruling puts him in a better condition. If we treat this as a contract to employ him for a year, then if the contract was performed he would receive fifteen hundred dollars ; but, under the ruling, if it was broken and he remained out of employment, he could recover the fifteen hundred dollars and in addition the expenses of his removal and compensation for the time consumed therein. In Tufts v. Plymouth Gold Mining Co. 14 Allen, 407, the plaintiff sued for damages for the breach of a contract by the defendants to employ him for three years as their agent in California, alleging that they discharged him within the first year. The court held that he could recover his expenses out to California. But by the contract the defendants had agreed to pay them. If they had carried out their contract they would have paid them, and therefore these expenses were a loss to the plaintiff directly caused by the breach. In the case of Johnson v. Arnold, 2 Cush. 46, cited by the plaintiff, there is no opinion of the court stating the grounds for accepting the award of the arbitrators. But the facts of that case differ so essentially from those of the case at bar, that it cannot be regarded as an authority for the rule of damages adopted at the trial. This rule would have been correct if the defendant had agreed to pay the plaintiff’s expenses from the Sandwich Islands and to compensate him for his time during the voyage; but as his employment was to commence when he reached Chicopee and he was to pay his own travelling expenses, we are of opinion that the ruling was erroneous. Exceptions sustained.